SUPPLEMENTAL AND AMENDING ORDER
JOHN V. PARKER, Chief Judge.
The court has previously granted summary judgment in favor of plaintiffs-intervenors and the United States in this school desegregation case (see 498 F.Supp. 580 [M.D.La.1980]) and, after extensive hearings and a failure of negotiations between the parties, the court has ordered a desegregation plan implemented (see 514 F.Supp. 869 [M.D.La.1981]). The plan was ordered to be implemented in two stages: elementary schools in 1981 and secondary schools in 1982.
*1162On June 12, 1981, the court granted the request of the defendant, East Baton Rouge Parish School Board, to prepare and submit an alternate plan for desegregation of the secondary schools. The court fixed September 30, 1981 as the last date upon which to submit such a plan and, upon request of the Board, that date was later extended to October 30, 1981. The School Board advised the court that it was unable to agree upon any alternate plan but the Board submitted to the court copies of various proposals, some directed to the entire secondary system, and some to only portions of that system. Although it could not itself agree upon any alternative plan, the Board requested that the court review these plans and proposals. By minute entry dated November 4, 1981, the court directed the Superintendent and his staff to begin planning for implementation of the court’s desegregation order of May 1, 1981 insofar as that order relates to the secondary school system. A report has been filed indicating that the planning process has begun and the court assumes that it is continuing.
An alternate secondary desegregation plan developed by Superintendent Arveson and his staff was included in the material submitted on October 31, 1981. The court requested comment from plaintiffs-intervenors and the United States regarding the plan submitted by the Superintendent. Predicated upon the response of the Department of Justice, discussions between Superintendent Arveson and the attorneys for all the parties were initiated, with a view toward developing a proposal which the attorneys and Superintendent Arveson could recommend to their respective clients.
The court and the parties have recognized all along that the desegregation order of May 1, 1981 did not provide all details and that a supplemental order would be necessary to provide a complete desegregation plan for the secondary system. Because of the ongoing discussions among the attorneys and the Superintendent, the court has withheld issuance of any supplemental order.
The court has now been informed by a “motion regarding implementation of secondary school plan for 1982-83 school year” that Superintendent Arveson and the attorney for the School Board have now terminated any further discussions with the attorneys representing the other parties to the litigation.
The Superintendent further represents to the court that the opening of schools for the fall of 1982 is so close and that the work necessary to properly implement any secondary school plan is of such magnitude that the court should supplement its order at the earliest possible time. In addition, the court is informed that the East Baton Rouge Parish School Board has adopted a resolution in which the Board requests that the court “take immediate action on a middle school and high school desegregation plan.” While the Board submits no alternative plan, it does request that the court modify the plan contained in the order of May 1, 1981.
This court is not irrevocably committed to any specific plan for desegregation of the public schools. The record of this case demonstrates that the court has repeatedly called upon the School Board to develop a plan which meets the requirements of the Constitution, and that the court has repeatedly attempted to facilitate concurrence among the parties in such a plan. A desegregation plan is simply the tool by which the unconstitutional dual system of public education is to be dismantled. Had all the parties to this litigation agreed to the middle school plan submitted by Superintendent Arveson (with the modifications suggested by the Department of Justice) the court would almost surely have approved it since, with the modifications, the plan facially appears to meet constitutional standards. Where, however, neither the School Board nor any of the other parties has approved the Superintendent’s proposal, an entirely different situation is presented to the court.
The court must consider any proposed alternatives to the order of May 1, 1981 against the background of the law and the facts of this case.
*1163The defendant School Board was, until 1954, required by state law to operate a system of segregated public schools and the Board continued to do that even after 1954 until it began implementing the court’s order of May 1, 1981. As the local governing agency which created, operated and perpetuated an unconstitutional dual school system, the School Board has the duty in the first instance to take whatever steps may be necessary to convert to a unitary system in which racial discrimination will be eliminated “root and branch.” Green v. County School Board of New Kent County, 391 U.S. 430, 88 S.Ct. 1698, 20 L.Ed.2d 716 (1968); Cooper v. Aaron, 358 U.S. 1, 78 S.Ct. 1401, 3 L.Ed.2d 5 (1958); Bradley v. School Board, City of Richmond, Va., 382 U.S. 103, 86 S.Ct. 224, 15 L.Ed.2d 187 (1965); Carr v. Montgomery County Board of Education, 429 F.2d 382 (5th Cir. 1970), cert. den. 423 U.S. 986, 96 S.Ct. 394, 46 L.Ed.2d 303 (1975). It is only where local school authorities default upon their affirmative obligation to dismantle an unconstitutional school system that the courts become involved. Where such default occurs, however, the courts are forced to act and they have broad equitable powers to fashion remedies that will assure unitary school systems. Swann v. Charlotte-Meklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971); Armstrong v. Board of Education of City of Birmingham, 323 F.2d 333 (5th Cir. 1963), cert. den. Gibson v. Harris, 376 U.S. 908, 84 S.Ct. 661, 11 L.Ed.2d 606 (1964).
This court has already fashioned a remedy for the East Baton Rouge Parish School System. It is contained ' in the court’s order of May 1, 1981 and, if fully implemented by the defendant School Board that plan will, without doubt, dismantle the dual system of public education. That order will eliminate every one-race school at the middle school level. The plan offered by Superintendent Arveson will not do that and in any desegregation plan, the existence of one-race schools is ordinarily unacceptable. Swann v. Charlotte-Meklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971); Lee v. Demopolis City School System, 557 F.2d 1053 (5th Cir. 1977); United States v. Mississippi, 567 F.2d 1276 (5th Cir. 1978). Indeed, this very case was reversed and remanded because of the continued existence of one-race schools. See, Davis v. East Baton Rouge Parish School Board, 570 F.2d 1260, at 1263 (5th Cir. 1978).
Superintendent Arveson and his staff are commended for the long hours they have expended in their attempt to devise a desegregation plan for the middle schools that satisfies the mandate of the Constitution, promotes quality education in public schools and substantially meets local political demands. Since none of the parties to the litigation has adopted the Superintendent’s plan, however, its status before the court is questionable. In any event the presumption against one-race schools makes it impossible for the court to accept Superintendent Arveson’s alternate plan. Davis v. East Baton Rouge Parish School Board, 570 F.2d 1260 (5th Cir. 1978).
The court has carefully considered, not only the Superintendent’s proposal, but all the other information and proposals submitted along with it. Many of these were proposals by citizens groups regarding specific areas of the parish. Some were very well thought out and represented good faith attempts by parents and others to achieve desegregation of particular schools. The deficiency in these proposals is that they address only specific schools, not the entire school system. The requirement of the Constitution which rests upon this court and upon the School Board is to desegregate the entire school system.
Accordingly, neither the plan submitted by Superintendent Arveson nor the other proposals can be accepted by the court as alternatives to the order of May 1, 1981.
The School Board and Superintendent have repeatedly stated that the court’s plan for the middle schools, grades six, seven and eight, is “educationally unsound” because of the single and double grade centers for which it provides. The court has carefully reviewed these objections. Superintendent *1164Arveson, with his usual candor, has conceded that although he thinks the school centers will be educationally unsound, there is no data to support that opinion. The court suggests that desegregation of the middle schools under the order of May 1, 1981 does not necessarily have to impair educational standards.
One positive feature of the court’s plan for the middle schools not found in others is that the burden of desegregation falls evenly upon white and black alike and evenly throughout the parish. Although they will not be in the same building each year, sixth, seventh and eighth grade classes will progress through the middle school years together and certainly the Superintendent and staff have the skill and experience needed to make those years educationally rewarding. The court calls upon them, as it did in the minute entry of November 4, 1981, to emphasize positive aspects of desegregation of the public schools and to maintain quality public education.
Current enrollment figures submitted by the Superintendent indicate that the capacity of a number of senior high schools will probably be exceeded under the terms of this court’s order of May 1, 1981. A rearrangement of feeder schools is obviously necessary and the Superintendent has included a proposal for the high schools in his “Submission” dated November 25, 1981.
Also included in the material submitted was a comparison of estimated transportation services between that required at the senior high school level under the court’s order of May 1, 1981 and that required under the Superintendent’s proposal dated November 25, 1981. That analysis, Exhibit C, indicates that transportation requirements would be reduced under the Superintendent’s proposal. The court has carefully reviewed that proposal and concludes that most of it is acceptable and, if implemented, would effectively desegregate the senior high schools. The court will revise the feeder schools at the senior high schools, adopting the Superintendent’s recommendation dated November 25, 1981, in all instances, except Woodlawn High School, where the recommendation would exceed capacity.
Although nearly thirty years have passed since the Supreme Court of the United States decided Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), there remain among us those few who cannot or will not understand and accept the simple refrain of that decision and those which followed: The Fourteenth
Amendment to the Constitution prohibits state imposed segregation by race in the public schools and the state must remove every vestige of racial discrimination in order to satisfy the requirements of the Constitution.
I have faith, however, in the common sense and good will of the vast majority of this community, white and black. With sound leadership they can make school desegregation successful.
That leadership can be provided and constitutional mandates observed, if each member of the School Board, the Superintendent, the staff and each and every teacher and school administrator will commit himself to the cause of eliminating racial discrimination in our public schools. If that commitment is made, each will then look for ways to make school desegregation work, instead of for ways to make it not work. The schools will be desegregated, the system will become truly unitary and the final chapter of this long standing controversy can be closed.
ORDER
For the foregoing reasons, it is appropriate that the court amend the order of May 1,1981. The enrollment figures upon which this order is predicated are contained in the submission entitled “Graphic Arrangement of May 1st Court-Ordered Student Movement” a copy of which is marked Exhibit “A” and attached hereto.
The order of the court dated May 1, 1981 is hereby amended and supplemented in the following respects:
*1165I. Senior High Schools
A. Zone I
Feeder schools for high schools in Zone I are hereby revised as follows:
BAKER HIGH SCHOOL B W Total
Bakerfield - Excluding area north of Irene Road 97 175 272
Baker Heights 74 318 392
Beeehwood 163 2 165
Crestworth 257 0 257
Parkrldge 22 286 308
White Hills - Excluding area west of Plank Road 0 120 120
Total 613 901 1514 407, (B)
WHITE HILLS ELEMENTARY AREA TO BE ASSIGNED TO ZACHARY HIGH
Line north of Carlton Road from Plank Road to Comite River, Comite River, south to line south of Brown Heights, east on line south of Brown Heights to Plank Road, Plank Road to line north of Carlton Road.
CENTRAL HIGH SCHOOL B W Total
Bellingrath Hills 11 396 407
Progress 287 0 287
Ryan 262 5 267
Tanglewood 2 353 355
Greenbriar - Only attendance area north and east of Comite River 0 120 120
Total 562 874 1436 397 <B)
GREENBRIAR ELEMENTARY AREA TO BE ASSIGNED TO CENTRAL HIGH
Line south of Lovett Road from Shoe Creek to line west of Sullivan Road, south on line west of Sullivan Road to line north of Triple “B” Road, then, line east of Sullivan Road to line south of Greenwell Springs Road, south on line south of Greenwell Springs Road to line north of Frenchtown Road, line north of Frenchtown Road to Beaver Creek, Beaver Creek to Comite River, Comite River to Shoe Creek, Shoe Creek to line south of Lovett Road.
ZACHARY HIGH SCHOOL B W Total
Bakerfield - Only area north of Irene Road 5 7 12
Northwestern 134 193 327
Zachary 151 180 331
White Hills - Only area east of Plank Road 7 93 100
Total 297 473 770 397 (B)
BAKERFIELD ELEMENTARY AREA TO BE ASSIGNED TO ZACHARY HIGH
Line north of Mount Pleasant-Zachary Road from Mississippi River to line west of Scenic Highway, south on line west of Scenic Highway to line north of Heck Young Road, south, southwest on an imaginary line extending from a line north of Heck Young Road to a line south of Irene Road to Mississippi River, Mississippi River to line north of Mt. Pleasant Road.
B. Zone II
Feeder schools for high schools in Zone II are hereby revised as follows:
BELAIRE HIGH SCHOOL B W Total
Greenville 340 1 341
LaBelle Aire 2 276 278
Red Oaks 4 243 247
Riveroaks 1 323 324
Villa del Rey 4 186 187
Belfalr 190 6 196
Total 541 1035 1576 347, (B)
BROADMOOR HIGH SCHOOL B W Total
Dufrocq - Only area north of Choctaw and old North-dale area. 95 0 95
Broadmoor 2 356 358
Audubon 4 551 555
Sharon Hills - Only area south of Ford and west of Stub! Street 50 0 50
Nicholson 203 28 231
Harding 146 0 146
Total 500 935 1435 357, (B)
SHARON HILLS ELEMENTARY AREA TO BE ASSIGNED TO BROADMOOR HIGH
Line north of Ford Street from Plank Road to Stutz Street, south on Stutz Street to line north of Peerless Street, west on line north of Peerless Street to Plank Road, north on Plank Road to line north of Ford Street.
DUFROCQ ELEMENTARY AREA TO BE ASSIGNED TO BROADMOOR HIGH
Choctaw Drive from Mississippi River to line east of Linwood, north on line east of Linwood to Exxon, east to Scenic Highway, south on Scenic Highway to Choctaw, west on Choctaw to line west of North 17th *1166Street, south on line west of North 17th Street to line north of Chestnut, to line east of North 17th, south on line east of North 17th Street to I — 110, I — 110 to Mississippi River.
CAPITOL HIGH SCHOOL B W Total
Park 541 13 554
Banks 340 2 342
Eden Park 255 1 256
Dolmont 270 39 309
Total 1406 55 1461 96Vr (B)
GLEN OAKS HIGH B W Total SCHOOL
194 41 235 Forest Heights
176 92 268 Glen Oaks Park
142 146 Greenbriar - Only area south and west of Comité
117 189 Sharon Hills - Excluding area west of Stutz 72
296 299 Park Forest 3
85 411 Merrydale 326
127 169 Brownfields 42
900 1717 48Vr (B) Total 817
ISTROUMA HIGH SCHOOL B W Total
Brookstown 25 100 125
Lanier 61 201 262
Dalton 255 8 263
Claiborne 89 69 158
Howell Park 132 54 186
North Highlands 20 82 102
Winborne 96 45 141
Total 678 559 1237 557 (B)
C. Zone III ■
Feeder schools for high schools in Zone III are hereby revised as follows:
ROBERT E, LEE HIGH SCHOOL B W Total
Westdale - Only area south of Interstate 30 121 151
Wildwood 95 161 256
University Terrace 140 56 196
Walnut Hills 159 61 220
Magnolia Woods 63 176 239
Parkview 7 237 244
Total 494 812 1306 387 (B)
WESTDALE ELEMENTARY AREA TO BE ASSIGNED TO TARA HIGH
Claycut Road from line east of Glenmore Avenue to Jefferson Highway, Jefferson Highway to a point south of College Drive, south on line extended from Wards Creek to Wards Creek, Wards Creek to I — 10, west on I — 10 to line east of Valley Street, line east of Valley Street to line south of Wood-side, line south of Woodside to line east of Glenmore Avenue, line east of Glenmore Avenue to Claycut.
MCKINLEY HIGH SCHOOL B W Total
Buchanan 237 6 243
Polk 210 1 211
Highland 8 158 166
Westminister 3 160 163
Jefferson Terrace 24 244 268
Gifted and Talented 200 200
Total 482 769 1251 387 (B)
TARA HIGH SCHOOL B W Total
Bernard Terrace 46 44 90
Cedarcrest-Southmoor 2 246 273
Goodwood 3 58 61
Dufroeq 328 16 344
Melrose 106 55 161
Westdale - Only area north of Interstate 90 15 105
Twinoaks 3 270 273
LaSalle 5 149 154
Total . 583 953 1536 387 (B)
WOODLAWN HIGH SCHOOL B W Total
Shenandoah 17 405 422
Mayfair 141 147 288
Wedgewood 2 340 342
Total 160 892 1052 157 (B)
The School Board is hereby ordered to further reduce the number of students attending Woodlawn in order to make room for anticipated majority to minority transfers. A specific proposal to accomplish such reduction shall be submitted to the court not later than March 12, 1982.
II. Middle Schools
A. Zone I
There are no changes in Zone I.
B. Zone II
Students residing in the following listed elementary school zones shall attend Sherwood Middle School, sixth grade, Prescott Middle School, seventh grade and Glen Oaks Middle School, eighth grade:
*11676th Sherwood 7th Prescott 8th Glen Oaks
B W T B W T B W T
AUDUBON 1 60 61 2 92 94 2 78 80
BANKS 95 0 95 91 1 92 106 0 106
BROOKSTOWN 5 35 40 9 32 41 9 36 45
CLAIBORNE 31 30 61 17 26 43 25 16 41
DELMONT 99 16 115 75 14 89 77 21 98
GLEN OAKS PARK 43 18 61 53 22 75 43 14 57
HOWELL PARK 21 18 39 35 22 57 29 17 46
LA BELLE AIRE 0 78 78 0 98 98 1 73 74
LANIER 21 65 86 11 58 69 11 65 76
MERRYDALE 104 14 118 65 15 80 89 14 103
NORTH HIGHLANDS 4 38 42 6 22 28 4 21 25
SHARON HILLS 49 46 95 31 51 82 29 27 56
WINBOURNE 34 18 52 39 21 60 29 10 39
Totals 507 "436 ~943 434 " 474 ""908 454 Ü92 ""846
53% (B) 48% (B) 53% (B)
6th Broadmoor 7th Park Forest 8th Capitol *
B W T B W T B W T
BELFAIR 53 0 53 45 0 45 35 0 35
BROADMOOR 2 57 59 2 46 48 1 68 69
DALTON 58 4 62 78 6 84 87 7 94
EDEN PARK 50 1 51 44 0 44 54 0 54
FOREST HEIGHTS 57 10 67 66 8 74 48 6 54
GREENBRIAR 4 59 63 2 54 56 0 51 51
GREENVILLE 82 0 82 87 1 88 80 0 80
MELROSE 35 23 58 25 21 46 29 36 65
PARK 118 3 121 142 2 144 112 3 115
PARK FOREST 1 73 74 0 68 68 1 48 49
RED OAKS 1 61 62 0 66 66 2 57 59
RIVEROAKS 0 93 93 0 86 86 0 88 88
TWIN OAKS 1 65 66 0 63 63 1 65 66
VILLA DEL REY 1 40 41 0 27 27 3 37 40
Totals 463 489 952 491 448 939 453 466 919
48% (B) 52% (B) 49% (B)
*1168The gifted and talented program presently conducted at Istrouma Middle School shall be relocated, in its entirety, including students, staff and faculty, to Capitol Middle School.
C. Zone III
Enrollment figures submitted by the School Board indicate that Valley Park Middle School will be overcrowded. Students residing in the Dufrocq Elementary zone shall attend Southeast Middle School, Glascow Middle School and Kenilworth Middle School in order to resolve the overcrowding at Valley Park. Should this change create unreasonable transportation problems, the School Board staff is hereby authorized to suggest alternate means of reducing the overcrowding at Valley Park.
III. Elementary Schools
It is apparent that some adjustment in student assignment must be made in the elementary schools for 1982. The court requests that the Superintendent and his staff analyze the elementary school plan and submit suggestions for changes in student assignments such that every elementary school (excluding those which the court indicated would remain as one-race) will have a racial balance closely approximating the racial make-up of the school system. This suggested plan must be predicated upon the pairs and clusters set forth in the court’s order of May 1, 1981, and must be submitted on or before March 29, 1982.
IV. General
Predicated upon the figures recently submitted by the School Board, rising seniors for 1982-83 are hereby exempted and they may graduate from the schools they are presently attending.
The court finds that the order of May 1, 1981, as modified by this order, will if fully implemented, effectively desegregate the East Baton Rouge Parish public school system.
All other provisions of the order dated May 1, 1981 are unchanged.
*1169EXHIBIT A




*1170



*1171



*1172



*1173



*1174



*1175



*1176



*1177



 Plus Gifted and Talented Program from Istrouma Middle